Citation Nr: 1745312	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-38 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for metastatic prostate cancer.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case is currently under the jurisdiction of the RO in Boston, Massachusetts. 

The Veteran and his spouse testified at a hearing before the undersigned in May 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's prostate cancer is not linked to exposure to the contaminants in the water supply at Camp Lejeune, and is not linked to any other disease, injury, or event during active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for metastatic prostate cancer on the basis that it was caused by exposure to the contaminants in the water supply at Camp Lejeune.  See May 2017 Hearing Transcript.  For the following reasons, the Board finds that service connection is not established.


I. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7).  "Contaminants in the water supply" means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  Id.

When exposure to the contaminants in the water supply at Camp Lejeune is established in accordance with § 3.307(a)(7), certain diseases associated with such exposure will be service-connected if they manifest to a degree of 10 percent or more at any time after service.  Id.; 38 C.F.R. § 3.309(f).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d), 3.309(f).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


II. Analysis

The preponderance of the evidence weighs against a link between the Veteran's prostate cancer and his active service.  The record shows that the Veteran had service at Camp Lejeune within the time frame set forth in § 3.307(a)(7).  Therefore, exposure to the contaminants in the water supply at Camp Lejeune, including TCE, PCE, and benzene and vinyl chloride, is established.  

Prostate cancer is not among the diseases for which a presumption of service connection has been established based on exposure to the contaminants in the water supply at Camp Lejeune.  38 C.F.R. § 3.309(f).  Accordingly, presumptive service connection may not be awarded based on such exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence shows that the Veteran's prostate cancer is not linked to his presumed exposure to the contaminants in the water supply at Camp Lejeune.  In a September 2014 VA opinion, the VA examiner concluded that the Veteran's prostate cancer, which was diagnosed as metastatic high grade adenocarcinoma of the prostate, was less likely than not caused by or a result of such exposure.  The examiner explained that prostate cancer is a common malignancy, and that the only risk factors that had been firmly established for prostate cancer were age, race, and a positive family history of prostate cancer.  The examiner noted that while the available treatment records did not state whether or not the Veteran had a family history of prostate cancer, two other risk factors were present in his case, namely the fact that he was past the age of fifty at the time of diagnosis, and his race.  The examiner also noted that factors such as a history of smoking and obesity were associated with a higher prostate cancer mortality, and that both were present in the Veteran's case. 

The Veteran submitted letters dated in November 2012, December 2013, and April 2015 from his private treating oncologist, A.E., MD, MA, MPH, in which the physician concluded that the Veteran's prostate cancer was more likely than not caused by exposure to the contaminated water at Camp Lejeune.  These letters have little probative value, and therefore do not counterbalance the September 2014 VA opinion in terms of evidentiary weight, for the reasons that follow.

In the November 2012 letter, no explanation was provided.  Therefore, this opinion has little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In the December 2013 letter, the physician stated that according to Wartenberg, Reyner, and Scott (2000), data collected had provided for an association between TCE exposure and prostate cancer.  Thus, because there were no other risk factors in the Veteran's case, the physician concluded that the Veteran's exposure was more likely than not the cause of his prostate cancer.  

The December 2013 opinion has little probative value.  As noted by the September 2014 VA examiner, the conclusion of the report by Wartenberg et. al. relied on in that opinion was that there was "lesser" support for an association between TCE exposure and prostate cancer compared with other health outcomes.  The examiner also suggested that the authors of that report found that the studies supporting a potential association were limited and had deficiencies that detracted from their reliability.  Indeed, the authors of the report stated that the studies provided "weak supportive data of an association between TCE exposure and . . . prostate [cancer]," and that "[f]urther data and study are needed to be able to make any inferences."  "Trichloroethylene and Cancer: Epidemiologic Evidence," Wartenberg, Reyner, Scott, Environ. Health Perspect. May 2000.   

Accordingly, the December 2013 opinion has little or no probative value, as it does not account for the fact that the report it relies on found only "weaker results" from studies supporting a possible association between prostate cancer and TCE exposure.  Moreover, the oncologist stated that the Veteran did not have other risk factors for prostate cancer, while the September 2014 VA examiner identified two "firmly established" risk factors for prostate cancer in the Veteran's case, and also noted that prostate cancer is a common malignancy.  

The April 2015 opinion by Dr. A.E. also lacks probative value.  In that opinion, Dr. A.E. relied on an article titled "Mortality study of civilian employees exposed to contaminated drinking water at USMC Base Camp Lejeune: A retrospective cohort study."  The physician stated that this article represented the conclusions of the Agency for Toxic Substances and Disease Registry (ATSDR) that prostate cancer is associated with exposure to the contaminated water at Camp Lejeune.  However, that study does not in fact represent the position of the ATSDR on this issue, as stated in the study itself.  Significantly, in its January 2017 official report, "ATSDR Assessment of the Evidence for the Drinking Water Contaminants at Camp Lejeune and Specific Cancers and Other Diseases," the ATSDR concluded that while there was some evidence for a positive association between TCE and prostate cancer, the findings from the cohort and case-control studies were mixed, with several studies finding no elevated risk.  Therefore, it concluded that there was "below equipoise evidence for causation for TCE and prostate cancer."  According to the report, the "below equipoise" classification means that the evidence was not sufficient to conclude that a causal relationship is at least as likely as not, or is not sufficient to make a scientifically informed judgment.  Notably, the article regarding the mortality study cited in the April 2015 opinion by Dr. A.E. was listed in the references section of the ATSDR report, and thus was considered by ATSDR, which noted that "studies that evaluated incidence [of prostate cancer] were considered to have higher utility than studies that evaluated mortality."  In short, the article relied on by Dr. A.E. does not represent the conclusion of the ATSDR, which in its own report found that this and other mortality studies were not sufficient to satisfy the equipoise standard regarding an association between prostate cancer and TCE exposure.  Thus, as the April 2015 opinion by Dr. A.E. is based on an inaccurate premise, namely that the ATSDR found a positive association between prostate cancer and TCE exposure, it lacks probative value. 

The April 2015 opinion also references a study by ATSDR titled "Evaluation of mortality among Marines and Navy personnel exposed to contaminated drinking water at USMC Base Camp Lejeune: A retrospective cohort study."  The "key results" of the study include the finding that there was a higher mortality rate for cancer of the prostate, among other cancers, in those who served at Camp Lejeune compared with those who served at Camp Pendleton.  However, the study concludes that due to its limitations, it did not provide definitive evidence for causality.  Thus, the findings in this study clearly do not establish an association between the development of prostate cancer and exposure to the contaminants in the water supply at Camp Lejeune.  Moreover, as discussed above, in its January 2017 official assessment, the ATSDR found that there was "below equipoise evidence for causation for TCE and prostate cancer."  This report references the cohort study of Marines and Navy personnel cited by Dr. A.E., which shows that ATSDR considered and did not find it sufficient to conclude that it was at least as likely as not that a causal relationship exists between prostate cancer and exposure to contaminated water at Camp Lejeune 

Accordingly, although Dr. A.E. states that it is his expert opinion that the Veteran's presumed exposure to the contaminated water supply at Camp Lejeune caused his prostate cancer, the physician only based that opinion on the studies discussed above which, contrary to the physician's assertion, do not represent the ATSDR's official conclusion, and indeed were considered by ATSDR but found not to provide sufficient support for such a relationship.  Consequently, because the opinion is based on an inaccurate premise, its probative value is diminished.  

The September 2014 VA medical opinion carries more probative weight than the opinions by Dr. A.E. discussed above, as it is supported by an explanation that is specific to the Veteran, finding that there were known risk factors in his case that put him in the population for which there is a higher incidence of prostate cancer.  The examiner also explained that there were no other "firmly established" risk factors, which is consistent with the ATSDR findings discussed above. 

The September 2014 VA opinion, which was authored by a physician, also carries more weight than the Veteran's own opinion on this issue, as the Veteran is not shown to have medical expertise and therefore is considered a lay person in the medical field.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran also submitted an article which concluded that high levels of TCE exposure are associated with prostate cancer among workers in the population that was the subject of a scientific study.  "Nested Case-Control Study of Occupational Chemical Exposures and Prostate Cancer in Aerospace and Radiation Workers," Krishnadasan, Kennedy, Zhao, Morgenstren, Ritz, American Journal of Industrial Medicine (2007).  That article was also considered and referenced by the ATSDR in its January 2017 assessment, but ATSDR nevertheless concluded that this study, among others that provided some evidence for a positive association between TCE exposure and prostate cancer, was not sufficient to conclude that a causal relationship exists under the equipoise standard, or was not sufficient to make a scientifically informed judgment.  The Board accords more evidentiary weight to the ATSDR assessment, which considered a number of studies, including this one, then to the findings in a single study.  

Finally, in May 2017, the Veteran submitted an undated statement from a retired service member, a Lieutenant Colonel, who had been stationed at Camp Lejeune and developed prostate cancer.  The retired service member stated that he had obtained opinions from treating doctors on his behalf supporting a link between his prostate cancer and exposure to the contaminants in the water supply at Camp Lejeune, and that based on this evidence his claim was granted by VA.  The fact that a claim for prostate cancer based on Camp Lejeune water exposure has been granted in a different case based on evidence specific to that case does not in itself support service connection for the Veteran's prostate cancer.  In this regard, as discussed above, the September 2014 VA examiner noted that the Veteran had at least two of the firmly established risk factors for developing prostate cancer.  

In sum, the preponderance of the evidence weighs against a link between the Veteran's prostate cancer and presumed exposure to the contaminants in the water supply at Camp Lejeune.  While there have been some studies supporting a possible association between prostate cancer and TCE exposure, the findings were equivocal in nature, and the ATSDR did not find them sufficient to support an association under the "at least as likely as not" or equipoise standard.  The September 2014 VA opinion constitutes probative evidence weighing against a link in the Veteran's case. 

The evidence does not otherwise support a link to active service.  The private treatment records show that an elevated prostate-specific antigen (PSA) was first noted in October 2006, almost twenty five years after separation from service, with an initial diagnosis of adenocarcinoma of the prostate based on biopsy in April 2009.  As prostate cancer did not manifest during service or within one year of separation, and is not directly linked to any incident of active service, service connection is not established on any other basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter. 


ORDER

Service connection for metastatic prostate cancer is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


